Citation Nr: 1403288	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  11-24 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a blood disorder, to include cancer, as due to herbicide exposure.

3.  Entitlement to a rating higher than 10 percent for the residuals of a cerebrovascular accident (CVA).


REPRESENTATION

Appellant represented by:	Scott E. Schermerhorn, Attorney


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1963 to October 1965.

These matters are before the Board of  Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

Review of the Virtual VA paperless claims processing system reveals additional records pertinent to the Veteran's claims.

The issues of entitlement to service connection for a blood disorder and to a higher disability rating for the residuals of a CVA are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's initial claim to service connect tinnitus was denied in a July 2005 rating decision.  He appealed this decision, and it was readjudicated in March 2006, October 2006, and February 2007.  He withdrew his appeal of the claim in April 2007.  

2.  The evidence associated with the claims file subsequent to the February 2007 supplemental statement of the case (SSOC) is duplicative of evidence already of record at the time of the last prior denial of the claim.


CONCLUSIONS OF LAW

1.  The February 2007 SSOC that denied service connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2013).

2.  Since the February 2007 SSOC, new and material evidence has not been received with respect to the claim of entitlement to service connection for tinnitus, and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claim Assistance Act (VCAA)
	
The VCAA provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, the VCAA requires VA to notify the claimant and his representative, if any, of what is needed to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2013).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice provisions were fulfilled via letters sent to the Veteran in December 2009 and October 2011.  He has not alleged that there was any prejudicial error in the notice received.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The VCAA further provides that VA has a duty to assist in the development of the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  This duty has been satisfied.  The Veteran's service treatment records (STRs) were already of record and updated private and VA post-service treatment records have been associated with his claims files.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file.  Neither he nor his representative has identified any other pertinent evidence that would need to be obtained for a fair disposition of this appeal.  Specifically, the Veteran has not identified any medical care providers that have treated him for tinnitus.

The Veteran was not provided with a VA compensation examination to determine the etiology of his tinnitus.  The duty to provide an examination is not triggered unless the claim is reopened.  38 C.F.R. § 3.159(c)(4)(iii) (2013).  As new and material evidence has not been received, the claim is not being reopened, and an examination is not warranted.  


Reopening a Service Connection Claim 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110  (West 2002); 
38 C.F.R. § 3.303 (2013). 

In general, decisions that are not timely appealed are final.  38 U.S.C.A. § 7105  (West 2002); 38 C.F.R. §§ 20.1100 , 20.1103 (2013).  A finally disallowed claim may be reopened when new and material evidence is secured with respect to that claim.  38 C.F.R. § 3.156 (2013).

New evidence is defined as evidence not previously submitted to agency decisionmakers.  Evidence is material if, by itself or when considered with previous evidence of record, it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

If new and material evidence is received, the claim will be reopened.  Once reopened, it is evaluated on the basis of the entire record, after ensuring that the duty to assist in the development of the claim has been fulfilled.  38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The threshold for determining whether newly received evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Consideration is not limited to whether it relates specifically to the reason the claim was last denied, but instead to whether it could reasonably substantiate the claim, either by triggering the duty to assist or through consideration of an alternative theory of entitlement.  Id.  It is not necessary to submit new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  Id.   

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is presumed. 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The question of whether new and material evidence has been received is one that must be addressed by the Board, notwithstanding the RO's decision on the issue.  Barnett v. Brown, 83 F.3d 1380   (Fed. Cir. 1996). 

The Veteran withdrew his appeal of the July 2005 rating decision that denied service connection for tinnitus in April 2007, and no further action was taken on the claim.  At the time of the last adjudication of the claim, in a February 2007 SSOC, the evidence of record contained medical records showing a current disability, a VA examination report opining against a relationship between his tinnitus and his service, and the Veteran's lay statements alleging a relationship.  He had asserted his tinnitus was caused by the medication he takes to control his service-connected diabetes.  He had also asserted that he was exposed to acoustic trauma during active duty, and that he had experienced tinnitus since service.  

Since the February 2007 SSOC, additional evidence has been received in the form of updated treatment records and personal statements.  This newly submitted evidence shows the Veteran currently has tinnitus, which has already been established.  His statement asserted exposure to acoustic trauma and the presence of tinnitus symptoms since service.  He previously asserted that he was exposed to loud noise while in service, and experienced symptoms of tinnitus at that time.  This evidence is cumulative and redundant of that considered previously, and therefore is not new.  38 C.F.R. § 3.156(a); Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  Accordingly, as the Board finds the evidence added to the record since February 2007 is not new and material, the Veteran's claim may not be reopened.  


ORDER

The application to reopen a claim of entitlement to service connection for tinnitus is denied.


REMAND

The Veteran's remaining appeals must be remanded for further development.

In regard to the Veteran's claim to service connect a blood disorder, including cancer, as due to herbicide exposure, a medical opinion must be obtained that addresses whether the Veteran has a blood cancer, and whether his other current blood disorders are related to herbicide exposure.  In that regard, additional attempts should be made to obtain records from the Veteran's private hematologist and oncologist.

In regard to his claim for a higher disability rating for the residuals of a CVA, a supplemental medical opinion is needed.  The Veteran's VA treatment records suggest a relationship between the Veteran's chronic headaches and his CVA, but headaches were not addressed in the VA examination.  An opinion on whether his headaches are specifically attributable to his CVA must be obtained.  

Updated VA treatment records should also be obtained and associated with the file.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records, dated from October 2008 to October 2009 and from November 2011 to the present.

2.  Ask the Veteran to identify any private treatment he has received for the residuals of CVA and for his blood disorder, and make arrangements to obtain all relevant records.  Efforts should specifically be made to obtain all relevant records from Dr. Gershenhorn.

The record indicates the Veteran's VA treatment providers were given copies of private treatment reports in order to coordinate care.  To the extent these records are located in a physical file, aside from CAPRI, efforts must be made to obtain these records.

3.  Make arrangements to obtain the Veteran's complete treatment records from Khan Neurology; and his report of hospitalization (emergency room treatment) from St. Luke's Hospital dated in September 2009.

4.  After completion of the above, schedule the Veteran for a VA examination to obtain a medical opinion as to whether he has cancer of the blood, and if so, whether it is at least as likely as not (50% or greater probability) that it is related to herbicide exposure.   The examiner is also asked to address whether the Veteran's diagnosed leukocytosis, thrombocytosis, and thrombocythemia, as well as any other blood disorders diagnosed by the VA examiner, are at least as likely as not related to in-service herbicide exposure.

The examiner is asked to review the Veteran's claims file, including relevant records located on the Virtual VA system, and to provide explanatory rationale for all opinions rendered, i.e., with medical explanation or citation to the record.  

Although required to review the claims file in its entirety, the examiner's attention is directed to the following information: the Veteran has tested positive for JAK2 V617F; in a January 25, 2011, telephone encounter, the Veteran's wife reported he missed some chemotherapy appointments due to severe weather; and, in a March 15, 2011, general medical note, his VA physician noted he had been diagnosed with JAK2 lymphoma.

5.  After completion of the above, schedule the Veteran for a central nervous system (CNS) examination.  The examiner is asked to review the Veteran's claims file, including relevant records located on the Virtual VA system, and to provide explanatory rationale for all opinions rendered, i.e., with medical explanation or citation to the record.  

An opinion should be provided as to whether the Veteran's chronic headaches are attributable to his CVA.  

Although required to review the claims file in its entirety, the examiner's attention is directed to the following information:  an October 21, 2010, VA neurology appointment characterized the Veteran's headaches as musculoskeletal with occasional migraine overtone; a March 15, 2011, VA general medical note lists the Veteran as having a "history of CVA with chronic headaches;" and, a August 22, 2011, VA neurology note assessed the Veteran as having a "past history of cerebrovascular disease with consequent chronic headaches."

In addition, the examiner must identify all residuals of the Veteran's CVA and describe the severity of any such disorder.

6.  Following completion of the above directives, review the claims file to ensure compliance with this remand.  If the examination reports do not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

7.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claims on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


